Citation Nr: 0606806	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-12 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
dermatographism associated with urticaria.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 2001 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDING OF FACT

The veteran had recurrent episodes of urticaria occurring at 
least four times during the past 12 months, which respond to 
treatment with antihistamines, but these episodes are not 
debilitating and do not require immunosuppressive therapy.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 10 
percent for dermatographism associated with urticaria have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Code (DC) 7825 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

Service medical records dated April 2002 to July 2002 
indicate the veteran was seen on a regular basis for what was 
diagnosed as symptomatic dermatographism.  These records show 
a pattern of frequent rashes and itching with the veteran 
treated with a variety of medications and creams.  A 
Dermatology Medical Board at the Naval Hospital in Pensacola, 
Florida, reported in August and November 2002 that the 
veteran had symptomatic dermatographism, a subset of 
urticaria (hives).  The board reported that urticaria was a 
disqualifying condition for a Marine on active duty.  In 
September 2003, the veteran was administratively separated 
from service because of his skin disorder.  

Post-service, he was afforded a VA examination in October 
2003.  The examiner consulted the claims file before 
conducting the examination.  At that time, the veteran worked 
part-time as a personal trainer.  He reported that his skin 
disorder developed in April 2002, beginning with an infection 
on his right hand and forearm like a folliculitis.  He was 
treated with antibiotics and topical preparations.  His hands 
began to swell, his skin started to slough off, and he 
developed hives about the right hand and right forearm.  
Different types of medications were prescribed without 
success.  The veteran was seen by a private dermatologist in 
Florida, and testing revealed that he had symptomatic 
dermatographism with urticaria.

The veteran reported he developed hives almost daily.  They 
began as a burning sensation, and then became red and 
swollen.  After physical exertion, or exposure to the sun or 
hot weather, the veteran experienced a pruritic rash.  These 
episodes began with a tingling sensation followed by redness, 
burning, and itching.  Multiple areas of the body were 
affected.  The situation was aggravated by deodorants, 
exercise, sun, heat and sweat.  There was no airway or 
pulmonary symptomatology.

The veteran took Allegra, but still had outbreaks of itching.  
Hives occurred after scratching and persisted for several 
hours.  The veteran said that at times Allegra alleviated 
some of his symptoms.

On examination, the veteran was asymptomatic.  He did not 
demonstrate any significant urticaria at the time of the 
examination.  When he scratched his right forearm, a redness 
or erythema developed along with a burning sensation.  

The VA examiner diagnosed symptomatic dermatographism 
associated with urticaria which began in April 2002 with 
almost daily flare ups aggravated by the sun, heat, sweat, 
exercise and deodorants.

In a November 2003 rating decision, the RO granted service 
connection for dermatographism associated with urticaria.  
The veteran's disability was assigned a 10 percent rating 
under DC 7825.


II.  Legal Analysis

A.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2005).  The VCAA and implementing 
regulations apply to the case at hand, and the requirements 
therein appear to have been met.

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in October 2003.  By this 
letter, the RO also notified the veteran of exactly which 
portion of that evidence was to be provided by him and which 
portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In addition, 
the veteran was advised, by virtue of a detailed February 
2004 statement of the case of the pertinent law, and what the 
evidence must show in order to substantiate his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) (Board 
must identify documents which meet notice requirements of 
VCAA).  See also Mayfield v. Nicholson, supra (all VA notices 
must be read in the context of prior, relatively 
contemporaneous communications to the appellant).  It appears 
in this case that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder.  Accordingly, the Board 
finds that no prejudice to the veteran will result from an 
adjudication of his claim in this Board decision.

Rather, remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


B.  Discussion

In accordance with 38 C.F.R. § 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected disability, and has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).

The Board here notes that this is a case where the veteran 
has expressed continuous disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
(Court) has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994), as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 and its 
implementing regulations do not require that the final rating 
be effective the date of the claim.  Rather, the law must be 
taken at its plain meaning and the plain meaning of the 
requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

The veteran's service-connected dermatographism associated 
with urticaria is evaluated as 10 percent disabling under DC 
7825.  Symptomatic dermatographism is a subset of urticaria, 
according to a November 2002 addendum to a Dermatology 
Medical Board in the claims file.  The Board of Veterans' 
Appeals also has reviewed the remainder of 38 C.F.R. § 4.118 
in order to identify other diagnostic codes that may apply to 
afford the veteran a rating in excess of 10 percent.  
However, because DC 7825 is tailored to the evaluation of 
urticaria, it appears to be the most appropriate for 
consideration of the severity of this service-connected skin 
disorder. Furthermore, there does not appear to be another 
similar diagnostic code available to more appropriately rate 
the veteran's urticaria at a higher evaluation.

The criteria for DC 7825 provide for assignment of a 10 
percent rating where there are recurrent episodes of 
urticaria occurring at least four times during the past 12-
month period, and the skin condition responds to treatment 
with antihistamines or sympathomimetics.  Id.  A 30 percent 
rating is warranted where there are recurrent debilitating 
episodes occurring at least four times during the past 12-
month period requiring intermittent systemic 
immunosuppressive therapy for control.  Id.  A 60 percent 
evaluation is warranted where there are recurrent 
debilitating episodes occurring at least four times during 
the past-12 month period despite continuous immunosuppressive 
therapy.  Id.

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), a case that, like this 
one, concerned the evaluation of a service-connected disorder 
that fluctuated in its degree of disability, that is, a skin 
disorder that had "active and inactive stages" or was 
subject to remission and recurrence.  See Ardison v. Brown, 6 
Vet. App. at 408; see also Bowers v. Derwinski, 2 Vet. App. 
675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").  Thus, 
the frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  See Bowers; Ardison.

Nothing in the clinical evidence supports at this time an 
initial rating in excess of 10 percent for the veteran's skin 
disorder.  The veteran is being treated with antihistamines 
and not immunosuppressive therapy.  The VA examiner and the 
Dermatology Medical Board indicate the veteran takes Allegra 
for his condition.  Allegra is defined as an antihistamine in 
DORLANDS ILLUSTRATED MEDICAL DICTIONARY 50, 689 (30TH ed. 
2003).  There is also no evidence of recurrent debilitating 
episodes occurring at least four times during the past 12-
month period.  In fact, the veteran worked part-time as a 
personal trainer at the time of his VA examination even 
though sweat and exercise trigger outbreaks.  There is no 
evidence that his skin disorder is debilitating, or that the 
veteran requires some type of immunosuppressive drug therapy 
for control of his urticaria, so as to make a 30 percent 
evaluation appropriate under DC 7825.

The preponderance of the objective medical evidence does not 
support an initial rating in excess of 10 percent for the 
veteran's skin condition.  See 38 C.F.R. § 4.118, DC 7825.  
Moreover, the evidence is not so evenly balanced as to allow 
for the application of reasonable doubt.  38 U.S.C.A. 
§ 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.102 (2005).

There is no indication in the record of any unusual 
disability picture that application of regular schedular 
standards is impractical, especially in the absence of any 
allegation of marked interference with employment.  
Therefore, the Board finds that the criteria for submission 
for an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
237 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for any of his service-
connected dermatographism, as the Court indicated can be done 
in this type of case.  Based upon the record, we find that at 
no time since the veteran filed his original claim for 
service connection in this matter has the disability on 
appeal been more disabling than as currently rated under the 
present decision of the Board.


ORDER

An initial rating in excess of 10 percent for dermatographism 
associated with urticaria is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


